Citation Nr: 1709626	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-16 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for diabetes mellitus with retinopathy.

2. Entitlement to an increased rating in excess of 10 percent for an impairment of central visual acuity caused by complications from diabetes mellitus.

3. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left hand.

4. Entitlement to an increased rating in excess of 30 percent for peripheral neuropathy of the right hand.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1976, during Peacetime and the Vietnam Era.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in West, Virginia. Jurisdiction of the case currently resides with the RO in Winston Salem-North Carolina.

The Board remanded the case in September 2015 for further development of the claim. The remand instructions included affording the Veteran an examination to evaluate the current nature and severity of his service-connected diabetes mellitus with retinopathy and peripheral neuropathy of the left and right hand.


FINDINGS OF FACT

1. Since August 2009, the Veteran's service connected diabetes mellitus with retinopathy has required insulin, a restricted diet, and a regulation of activities; but, did not manifest with episodes of ketoacidosis and did not require any hospitalizations.

2. Since February 2016, the Veteran's diabetic retinopathy manifested central visual acuity by corrected distance vision of 20/50 in the left eye and in vision of 20/40 or better in the right eye.

3. Since August 2009, the Veteran's service-connected peripheral neuropathy of the left hand has manifested by no worse than an incomplete paralysis of the median nerve to than a mild severity.

4. Since December 2015, the Veteran's service-connected peripheral neuropathy of the right hand has manifested by no worse than an incomplete paralysis of the median nerve to a moderate severity.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2. The criteria for a rating in excess of 10 percent for impairment of central visual acuity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.119, Diagnostic Codes (DC) 6066, 7913 Note 1 (2016).

3. The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left hand are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8714-8515 (2016).

4. The criteria for a disability rating in excess of 30 percent for peripheral neuropathy of the right hand are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

A. Diabetes Mellitus with Retinopathy

The Veteran's diabetes mellitus type II with retinopathy is rated under Diagnostic Code (DC) 7913. Prior to August 2009, he was assigned a 20 percent rating. Since July 2005, he is assigned a 40 percent rating.

Under DC 7913, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet. A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities). A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, DC 7913.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under DC 7913. Noncompensable complications are considered part of the diabetic process under DC 7913.

Medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

In the present case, the Veteran reported that he was diagnosed with diabetes in 1976 and has taken insulin and other medications to control his blood sugar. See September 2009 VA Form 21-4138. He contends that his diabetes has taken an effect on his body for over 33 years. The contentions specific to each of the listed issues, related to his diabetic condition, will be discussed below in the corresponding sections.

The Veteran was afforded a VA examination for his service-connected diabetes in December 2015. He was diagnosed with diabetes with prolific diabetic retinopathy. His treatment was noted to require insulin injections more than once a day. In relation to regulation of activities, the examiner noted that the Veteran needs to avoid strenuous exertion as this triggers low blood sugar as a result of his diabetes mellitus, which must be treated with insulin. The Veteran reported mild hypoglycemic episodes about 2 times per week which are able to be self-treated with intake of carbohydrates. Frequency of care was noted at fewer than two times per month. The examination revealed no episodes of hospitalizations or episodes of ketoacidosis or hypoglycemic reactions in the past 12 months. Diabetic complications included diabetic peripheral neuropathy and diabetic nephropathy/renal dysfunction, and diabetic retinopathy.

The Board finds that a compensable rating of 40 is warranted. Medical evidence shows that the Veteran's diabetes mellitus management requires insulin, a restricted diet, and regulation of activities. The Veteran takes insulin daily to regulate his blood sugar. He was instructed by his physician to avoid strenuous exertion that could cause his blood sugar to drop. Additionally, he was instructed to intake carbohydrates if his blood sugar does drop below normal levels. There is no indication that he required hospitalizations or experienced ketoacidosis or hypoglycemic reactions during the pendency of the appeal. Therefore, a compensable rating, in excess of 40 percent, is not warranted. 

B.	Impairment of Central Visual Acuity Caused by Complications from Diabetes Mellitus

The Veteran's retinopathy is currently rated as non-compensable. The February 2016 VA eye examination revealed that the Veteran has a compensable central visual acuity disability. As per note (1) under DC 7913, since the Veteran's eye disability has manifested to a compensable degree, but not compensable at 100 percent, the Board must rate the issue separately.

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent. 38 C.F.R. § 4.79, DC 6061 to 6066 (2016). Visual acuity is rated based upon the best corrected distance vision, even if central scotoma is present. However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity. 38 C.F.R. § 4.76 (b) (2016).

Under DC 6006, a noncompensable evaluation is warranted where corrected vision is 20/40 or better in both eyes. A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye. A 10 percent evaluation is also warranted where vision is 20/50 in both eyes. The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. §§ 4.75, 4.76 (2016).

Here, the Veteran reported that he has had instances where he has observed blood in his eyes. Specifically, he reported noticing blood in his left eye. See October 2009 VA Form 21-4138. In December 2009, he again reported noticing blood in his left eye; and as a result, he must wear his glasses all of the time.

Prior to February 2016, VA examinations were negative for blood in the Veteran's eyes and his retinopathy was not afforded a separate compensable rating. In February 2011, the Veteran filed a notice of disagreement stating that he has continued to notice blood in his left eye. In April 2012, the RO reviewed the claim for diabetic retinopathy and found that the condition remained non-compensable. The Veteran appealed the decision stating that his retinopathy had gotten worse. In July 2014, the RO denied a compensable rating for retinopathy citing that the Veteran presented with normal visual acuity without incapacitating episodes. In August 2014, the Veteran contended that he underwent surgery for his eyes due to a detached retina and blood in both of his eyes.

In February 2016, the Veteran was afforded a VA examination for his eyes. He was diagnosed with proliferative diabetes retinopathy with an intraocular lens condition. Visual acuity testing indicated that the Veteran's vision was measured at 20/50 in his right eye and 20/70 in his left eye uncorrected. His corrected distance was measured at 20/40 or better in his right eye and 20/50 in his left eye. The examiner opined that the diabetic retinopathy did have a functional impact on the Veteran's ability to work as he manifested with poor reading ability in his left eye.

The Board finds that a compensable rating of 10 percent is warranted for an impairment of central visual acuity. While the RO increased the Veteran's rating for diabetes mellitus under DC 7913 from 20 to 40 percent for regulation of activities, diet restrictions, and insulin treatment, it did not address changes in the Veteran's visual acuity, which had been rated as non-compensable prior to the February 2016 VA examination. Therefore, the Board has increased the Veteran's diabetic retinopathy rating to 10 percent accordingly.

C.	Peripheral Neuropathy of Left Hand

The Veteran's peripheral neuropathy of his left hand is rated under Diagnostic Code (DC) 8515. Since August 2009, he is assigned a 10 percent rating.

In the median nerve, in the minor upper extremity a 60 percent rating is assigned for complete paralysis, with the hand inclined to ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, ongoing extension of the index and middle fingers, inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm, weakened flexion of the wrist, and pain with trophic disturbances. Incomplete paralysis is rated at 40 percent if severe, 20 percent if moderate, and 10 percent if mild. DC 8515.

In the present case, the Veteran reported that he experiences numbness in his hands and his fingers, bilaterally, most of the time. The Veteran's left hand is his non-dominant hand. Additionally, he stated that he often wakes up at night due to the numbness and pain. He reported that the pain in his arms has gotten worse over the years. He explained that he retired from work in June 2006 because he "couldn't do the job anymore." His wife also reported that the Veteran often wakes up at night due to pain in his hands. See September 2009 VA Form 21-4138. She stated that he has to get up and shake his hands for at least 20 minutes. She also endorsed that the Veteran's fingers "get locked up on him."

In December 2015, the Veteran was afforded a VA examination for peripheral neuropathy in his left hand. He was diagnosed with bilateral peripheral neuropathy of the upper extremities. The examiner noted that the Veteran reported ongoing symptoms of numbness and tingling with some aching pain in arms, forearms, and hands. Frequency of the symptoms were stated to "come and go" and occur on a frequent basis. The onset of symptoms was often brought on by activities that involved the use of his arms and hands.  The Veteran also stated that his symptoms affected his night-time routine where ho would wake up at night with his hands becoming numb and would require that he "shake them awake."

Examination results indicate that he Veteran's left hand had mild intermittent pain, mild paresthesias, mild numbness, decreased deep tendon reflex in the bicept, tricept, and brachioradialis. He was found to have normal strength, no muscle atrophy, normal light touch/monofilament testing, normal position sense, with some trophic changes found to be attributable to his peripheral neuropathy. Radial and ulnar nerves were found to be normal. The examiner found mild incomplete paralysis of median nerve. The peripheral neuropathy was not found to have any functional impact on the Veteran's ability to work.

The examination results indicate that the Veteran's peripheral neuropathy of his left hand does not warrant a rating in excess of the 10 percent currently assigned. The paralysis in the left median nerve, which is considered his minor or non-dominant extremity, is incomplete and is mild in severity. Therefore, a rating of 10 percent, under DC 8515, is maintained.

D.	Peripheral Neuropathy of Right Hand

The Veteran's peripheral neuropathy of his right hand is rated under Diagnostic Code (DC) 8515. In August 2009, he was assigned a 10 percent rating. Since December 2015, his is assigned a rating of 30 percent.

In the median nerve, in the minor upper extremity a 60 percent rating is assigned for complete paralysis, with the hand inclined to ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, ongoing extension of the index and middle fingers, inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm, weakened flexion of the wrist, and pain with trophic disturbances. Incomplete paralysis is rated at 40 percent if severe, 20 percent if moderate, and 10 percent if mild. DC 8515.

As noted above, the Veteran reported that he experiences numbness in his hands and his fingers, bilaterally, most of the time. The Veteran's right hand is his dominant hand. Additionally, he stated that he often wakes up at night due to the numbness and pain. He reported that the pain in his arms has gotten worse over the years. He explained that he retired from work in June 2006 because he "couldn't do the job anymore." His wife also reported that the Veteran often wakes up at night due to pain in his hands. See September 2009 VA Form 21-4138. She stated that he has to get up and shake his hands for at least 20 minutes. She also endorsed that the Veteran's fingers "get locked up on him."

In December 2015, the Veteran was afforded a VA examination for peripheral neuropathy in his right hand. He was diagnosed with bilateral peripheral neuropathy of the upper extremities. The examiner noted that the Veteran reported ongoing symptoms of numbness and tingling with some aching pain in arms, forearms, and hands. Frequency of the symptoms were stated to "come and go" and occur on a frequent basis. The onset of symptoms were often brought on by activities that involved the use of his arms and hands.  The Veteran also stated that his symptoms affected his night-time routine where ho would wake up at night with his hands becoming numb and would require that he "shake them awake." The Veteran also noted some decreased strength; in particular, he stated that he has started to have problems dropping items with (dominant) right hand.

The December 2015 VA examination indicates that the Veteran's right hand had mild intermittent pain, mild paresthesias, mild numbness, decreased deep tendon reflex in the bicept, tricept, and brachioradialis. He was found to have normal strength, no muscle atrophy, normal light touch/monofilament testing, normal position sense, with some trophic changes attributable to his peripheral neuropathy. Radial and ulnar nerves were found to be normal. The examiner found moderate incomplete paralysis of median nerve. The peripheral neuropathy was not found to have any functional impact on the Veteran's ability to work.

The examination results indicate that the Veteran's peripheral neuropathy of his right hand does not warrant a rating in excess of the 30 percent currently assigned. The paralysis in the right median nerve, which is considered his major or dominant extremity, is incomplete and is moderate in severity. Therefore, a rating of 20 percent, under DC 8515, is maintained.

II.	Extraschedular Consideration

 The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321 (b)(1) (2016). 

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected diabetes mellitus, bilateral hand peripheral neuropathy, and retinopathy that would render the schedular criteria inadequate. As discussed above, symptoms contemplated in the assigned schedular ratings. Thus, the application of the Rating Schedule is not rendered impractical. Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment. In other words, he does not have any symptoms from his service-connected diabetes mellitus, bilateral hand peripheral neuropathy, and retinopathy that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Accordingly, referral for consideration of an extraschedular rating is not warranted.

III. TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.18, 4.19 (2016). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more. If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met. 38 C.F.R. § 4.16 (a) (2016).

In the present case, the Veteran is rated at 60 percent for his diabetic nephropathy. However, his other service connected disabilities include hypertension and conditions related to his diabetes mellitus. Therefore, TDIU is not warranted.

IV.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter, dated August 2009, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed diabetes mellitus and associated peripheral neuropathy and retinopathy conditions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.


ORDER

A rating higher than 40 percent for diabetes mellitus with retinopathy is denied.

A rating higher than 10 percent for impairment in central visual acuity is denied.

A rating higher than 10 percent for peripheral neuropathy of the left hand is denied.

 A rating higher than 30 percent for peripheral neuropathy of the right hand is denied.


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


